The opinion of the court was delivered by
Collamer, J.
The first complaint relates to the charge of the court as to the delay in repairing the bridge. ' How soon a town shall rebuild a bridge, is certainly not an abstract principle of law. The statute indeed provides that it shall be done as soon as may be. But how soon it may be done, obviously depends on a great variety of circumstances ; and to these considerations, the attention of the jury was properly directed by the court, and with the terms of the charge this court are satisfied.
The next complaint relates to this by-way, and the duty of the town in relation thereto. This court are not so happy as to be unanimous in opinion on the duty devolving upon towns as to opening temporary roads on such occasions; nor do we find it necessary to lay down now any rule on that subject. It is the plaintiff who now complains. If by law the town was under no obligation to open this temporary way, for convenience, perhaps the selectmen doing it was an act of supererogation, extra official, and created no liability in the town in relation thereto; and in such case, the plaintiff has no occasion to complain of the charge which was given. But assuming that the town were bound to open this way, or that they, by their selectmen, assumed this, voluntarily, still this court is satisfied with the measure of duty laid down by the court in their charge, and we see in it no error. That part of the charge which required of the plaintiff the exercise of ordinary care, and excluding him from the recovery of damages for any injury to which his neglect of ordinary care contributed, is in pursuance of the case Noyes vs. Morristown, with which the court are satisfied. Indeed ín su°b case, bow could it be said the injury was occasioned by the want of repair in the road ?
Judgment affirmed.